United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1754
                                   ___________

Robert Anthony Murphy,                   *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
County of Hennepin, Minnesota;           * District Court for the
Patrick D. McGowan, Sheriff;             * District of Minnesota.
Michele Smolley, Chief Deputy;           * [UNPUBLISHED]
Thomas Merkel, Inspector;                *
Richard Estensen, Former                 *
Inspector, officially and individually,  *
                                         *
             Appellees.                  *
                                    ___________

                             Submitted: December 15, 2005
                                Filed: January 19, 2006
                                 ___________

Before BYE, BOWMAN, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

       Robert Anthony Murphy sued Hennepin County and certain county officials
under 42 U.S.C. § 1983 alleging his federal constitutional rights were violated due to
a fourteen-hour period of detention in the Hennepin County Adult Detention Center
(ADC) after Murphy posted bail. The district court1 granted Hennepin County's
motion for summary judgment after concluding Murphy failed to show deliberate
indifference to his constitutional rights. Murphy filed a timely appeal.

       We are guided and controlled in our disposition of this case by several recent
decisions involving similar challenges to the outprocessing procedures at the ADC,
some of which involved a longer period of detention than the period of detention at
issue in this case. See Lund v. Hennepin County, 427 F.3d 1123 (8th Cir. 2005);
Russell v. Hennepin County, 420 F.3d 841 (8th Cir. 2005); Golberg v. Hennepin
County, 417 F.3d 808 (8th Cir. 2005); Luckes v. County of Hennepin, 415 F.3d 936
(8th Cir. 2005); Stepnes v. Hennepin County, No. 05-2059, 2005 WL 3113440 (8th
Cir. Nov. 22, 2005) (unpublished); and Killingham v. County of Hennepin, No. 04-
3216, 2005 WL 2807117 (8th Cir. Oct. 28, 2005) (unpublished). All of the issues
raised by Murphy were addressed and decided in Hennepin County's favor in one or
more of the above cases. We therefore affirm the judgment of the district court in
favor of Hennepin County in this case.
                       ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                        -2-